2. Convening of the Intergovernmental Conference: opinion of the European Parliament (vote)
- Report: Leinen
- Before the vote
rapporteur. - (DE) Mr President, in this opinion we have given the green light to convene the Intergovernmental Conference. We had a very tight deadline for producing the report and holding consultations. There was no alternative, although there has been criticism from some members. There are two minority opinions appended to the opinion: one from Marco Cappato and the other from Bernard Wojciechowski, but as I said, time was limited.
Exceptional circumstances require an extra degree of flexibility, and I would like to take this opportunity to thank the members of my committee for their willingness to make constructive contributions, for the discussions on the proposal and for giving their approval on Monday evening. We have respected the rules of procedure and so can vote today.
(IT) Mr President, ladies and gentlemen, I am grateful to Mr Leinen for having emphasised the presence of the minority opinions. Rule 2 of our Rules of Procedure states that we shall not be bound by any instructions and shall not receive a binding mandate. This applies with regard to issues and, in my view, also to methods. A system whereby, in connection with a decision that will have consequences for the next few years or decades, we have had one and a half hours in which to table amendments to the original versions, and not even that amount of time in committee, is a sort of binding mandate not to be debated, which Parliament has received on this highly important issue.
This is not just a formality: since this Parliament's opinion is mandatory, we could have used such an obligation to have a positive influence on decisions during the opening of this intergovernmental conference. Instead, we ourselves abdicated from doing so, and also abdicated from being a Parliament and exercising the powers available to us. This is the reason for the minority opinion.
- Before the vote on Amendment 1
(DE) Mr President, since several Members addressed me before the vote, I would like to use this opportunity to stress once again that the proposal to include the question of representation for the European Parliament in the Intergovernmental Conference mandate was supported by many Members of this House. So, if this is a signal you want to send, here is an opportunity to do so.
- Before the vote on Amendment 9
Mr President, I would like to propose an oral amendment to this amendment to add the word 'European' before 'referendum', so it would then read 'European referendum'.
(The oral amendment was not accepted.)